UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4298



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHRISTOPHER KELLY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:06-cr-00222-CCB)


Submitted:   October 18, 2007             Decided:   October 23, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Richard T. Brown, Washington, D.C., for Appellant.         Rod J.
Rosenstein, United States Attorney, Michael C. Hanlon, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Christopher Kelly appeals his conviction and twenty-two-

year sentence imposed following his guilty plea to conspiracy and

interference with commerce by robbery and aiding and abetting, in

violation of 18 U.S.C. §§ 2, 1951 (2000), and using, carrying, and

brandishing a firearm in furtherance of a crime of violence, in

violation of 18 U.S.C.A. §§ 2, 924(c)(1)(A)(ii) (West Supp. 2007).

Kelly’s attorney filed a brief pursuant to Anders v. California,

386 U.S. 738, 744 (1967), stating that there were no meritorious

issues for appeal, but asserting that the plea was entered under

duress and therefore questioning the validity of Kelly’s conviction

and waiver of his right to appeal the sentence.   Kelly was informed

of his right to file a pro se supplemental brief, but he has not

done so.   We affirm Kelly’s convictions and dismiss the appeal of

his sentence.

           A defendant may waive the right to appeal if that waiver

is knowing and intelligent.   United States v. Blick, 408 F.3d 162,

169 (4th Cir. 2005).     Generally, if the district court fully

questions a defendant regarding the waiver of his right to appeal

during the Fed. R. Crim. P. 11 colloquy, the waiver is both valid

and enforceable.   United States v. Johnson, 410 F.3d 137, 151 (4th

Cir. 2005); United States v. Wessells, 936 F.2d 165, 167-68 (4th

Cir. 1991). The question of whether a defendant validly waived his

right to appeal is a question of law that we review de novo.


                               - 2 -
Blick, 408 F.3d at 168.      Our review of the record leads us to

conclude that Kelly knowingly and voluntarily waived the right to

appeal whatever sentence was imposed. We therefore dismiss Kelly’s

appeal of his sentence.

           Although the waiver provision in the plea agreement

precludes our review of the sentence, it does not preclude our

review of any errors in Kelly’s convictions that may be revealed by

our review pursuant to Anders.    We find that Kelly’s guilty plea

was knowingly and voluntarily entered after a thorough hearing

pursuant to Rule 11.   Kelly was properly advised of his rights, the

offenses charged, the mandatory minimum sentence, and maximum

sentence for the offenses.    The court also determined that there

was an independent factual basis for the plea and that the plea was

not coerced or influenced by any promises.     See United States v.

DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991). Kelly’s unsupported

claims of duress or coercion are insufficient to overcome his sworn

statements to the contrary made during the plea hearing.    See id.

at 119; United States v. Morrow, 914 F.2d 608, 613-14 (4th Cir.

1990).   We affirm Kelly’s convictions.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues not

covered by the waiver.    We therefore affirm Kelly’s convictions,

and dismiss his appeal of his sentence.    This court requires that

counsel inform his client, in writing, of his right to petition the


                                - 3 -
Supreme     Court        of     the    United      States   for      further   review.

Accordingly,        we        deny     counsel’s      motion    to      withdraw     from

representation.          If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

counsel then may move in this court for leave to withdraw from

representation.          Counsel’s motion must state that a copy thereof

was served on the client.               We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before           the    court   and     argument   would    not   aid   the

decisional process.


                                                                     AFFIRMED IN PART;
                                                                     DISMISSED IN PART




                                             - 4 -